Citation Nr: 1221209	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-20 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1968 to June 1969, and active duty for training with the Air National Guard on numerous occasions, including January 2001 to March 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.

The issue was previously remanded in September 2010 in order for the RO to obtain additional treatment records and afford the Veteran a VA examination.  That development having been achieved, the Board then requested an additional medical opinion from a Veterans Health Administration (VHA) examiner in April 2012.  That opinion having been obtained, the issue is now once again before the Board and ready for appellate review.  


FINDING OF FACT

The competent and credible evidence demonstrates that the Veteran's asthma was the result of the Veteran's active duty service. 


CONCLUSION OF LAW

Asthma was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA 's Duties to Notify and Assist

As the Board's decision herein to grant service connection for asthma is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Caluza v. Brown, 1 Vet. App. 498 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

The Board notes that active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 1 Vet. App. 429 (1995).

The Veteran contends that he has a respiratory disorder, claimed as asthma, as a result of his service at Incirlik Air Base, Turkey, during active duty for training from January 2001 to March 2001.

The Veteran's claim appears to be that he was exposed to terrible air conditions while in Turkey for ACDUTRA from January 2001 to March 2001.  Service treatment records do not indicate treatment for a respiratory disorder at that time, but the Veteran has stated that as soon as he returned to the United States he began having problems breathing after the slightest exertion.

Private treatment records reveal various diagnoses with regard to the Veteran's complaints of shortness of breath and chest wall pain.  Beginning in October 2001, records from the Albuquerque Pulmonary Consultants noted that the Veteran had questionable asthma with dyspnea on exertion; possible restrictive lung disease; and costochondritis.  The Veteran's chest x-ray was within normal limits with no evidence of fibrosis.  The Veteran noted at the examination that he had been in Turkey from January to February of that year and had developed an upper respiratory tract infection which was treated with Keflex.  The Veteran stated his symptoms improved, but he was left with a slight cough that never completely resolved.  

A subsequent November 2001 private treatment report from Albuquerque Pulmonary Consultants noted that the Veteran had mild dyspnea on exertion with moderate restrictive parameters on pulmonary function testing.  The examiner noted that it was possible the Veteran had an intrinsic restrictive lung disease.  The examiner further diagnosed the Veteran with mild asthma and chronic anxiety.  It was reported that full pulmonary function tests showed mild restriction on spirometry with a flow volume loop consistent with peripheral airway obstruction and restrictive disease with lung volumes reduced moderately.  It was further noted that the Veteran had a normal diffusion lung capacity for carbon monoxide (DLCO).  

Subsequent private treatment reports dating from December 2001, February 2002, April 2002, August 2002, and August 2005 note that the Veteran possibly had gastro-esophageal reflux disorder (GERD); chronic obstructive pulmonary disease (COPD); and/or asthma.  

The Veteran was afforded a VA examination in November 2010.  The examiner noted that the Veteran stated that he had shortness of breath after continuous physical exertion of 15 to 30 minutes.  The Veteran reported a pulmonary history of productive cough, dyspnea, non-anginal chest pain, anorexia, night sweats, respiratory failure, and asthma.  Upon examination there was no evidence of abnormal breath sounds.  A chest x-ray noted minimal degenerative disc changes in the lower thoracic spine; thoracic aorta was tortuous, but otherwise an unremarkable study.  The Veteran's pulmonary function tests revealed FEV-1 of 81 percent of predicted and FEV-1/FVC of 102 percent of predicted.  The pulmonologist diagnosed restrictive pattern and normal pattern flow volume loop.  The examiner diagnosed the Veteran with asthma and noted that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  The examiner observed that the Veteran's service treatment records noted a medical history of hay fever, but there was no other record of treatment in service for any respiratory disorder.  The examiner was asked to determine if the Veteran had a respiratory disorder that was at least as likely as not etiologically related to the two months the Veteran spent in Turkey.  The examiner determined that an opinion could not be made without resorting to speculation.  The examiner further noted that the Veteran's service treatment records while he was in Turkey contained only one clinical note which pertained to an infection in the small toe on the right foot that was treated with Epsom salt and antibiotic Keflex.  There was no evidence of a respiratory complaint.  As previously noted the record contained an October 2001 private treatment report that noted the Veteran's contentions that he had a respiratory disorder while in Turkey that was treated with Keflex.  Finally the examiner noted the varying diagnoses by private examiners during a prolonged period of visits and various tests, with later visits listing asthma as the diagnosis.

As it was unclear as to whether the Veteran had a current respiratory disorder that was etiologically related to the Veteran's service in Turkey, an additional medical opinion was requested.  

In April 2012 Dr. F.Z., a VHA examiner, reviewed the Veteran's medical records, both private and VA, including his pre-deployment examination which listed the Veteran's lungs as normal.  The examiner then noted that while the Veteran's respiratory condition may have arose de novo, post service, after he returned from service in Turkey, it could have been a delayed manifestation of antecedent indoor exposure and sensitization.  As such, the examiner opined that it was fair to say that it was as likely as not that the Veteran's respiratory disorder could have been etiologically related to the Veteran's service including the two months in Turkey in 2001.

The Board finds that as the implication of the VHA examiner's statement is that the Veteran's asthma is at least partially the result of the Veteran's active duty service including the 2 months in Turkey in 2001, then the evidence is in equipoise with regard to whether any part of the Veteran's asthma is related to his active duty service.  As such, the Board finds that the Veteran's claim for service connection for asthma must be granted.

The Board further notes that the Veteran is competent to attest to the fact that he has had breathing problems since active duty service.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such the Board finds that there is adequate evidence of continuity of symptomatology to provide a positive nexus in addition to the one provided by the VA examiner.

In light of the VHA examiner's apparent indication that the Veteran's respiratory problems could be attributed to both in-service and post-service exposure, there exists an approximate balance of evidence for and against the claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes service connection for asthma must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


